       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 1 of 35



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al.,

       Plaintiffs,

v.                                                            Civil Case No. 16-cv-3311-ELH

LAWRENCE HOGAN, et al.,


       Defendants.



                     SUPPLEMENTAL DECLARATION OF GARY KLECK

       I, Gary Kleck, under penalty of perjury, declare and state:

       1.      This supplemental declaration is a response to Daniel W. Webster’s Second

Supplemental Declaration, in which he cites three additional studies that purportedly buttress his

opinion supporting Maryland’s Handgun Qualification License (“HQL”) law. In Part 1 I explain

fundamental problems afflicting Webster’s evaluation of background check laws, addressing

problems characterizing all of his studies on this topic. Then, in Parts 2-4 I separately examine

each of the three studies he newly cites in the Second Supplemental Declaration.

Part 1 - Problems with the Webster Research Program as a Whole

       2.      Each of the individual studies on which Webster relies in his Second Supplement

is fatally flawed in itself, but the entire series of studies on background check laws co-authored by

Webster is misguided and misleading as a whole, showing all the earmarks of data-dredging to

obtain chance findings and present them as if they were tests of a single a priori hypothesis

formulated before looking at the data.




                                                                                                 EXHIBIT
                                                                                                    4
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 2 of 35
                                                                                                     2


       3.      “Data dredging” is a misuse of data analysis in which the analyst examines a large,

complex body of data (such as the set of all the rates of firearm violence in all states over the past

80 years), identifies some chance (non-causal) associations, formulates a hypothesis after this peek

at the data, conducts an analysis rediscovering these associations, then reports the results of the

analysis as if it provides a test of a single a priori hypothesis, i.e. one formulated before examining

the data. The strategy is disreputable partly because it employs tests of significance that rely on

the assumption that the analyst was only testing a single hypothesis (such as “firearm purchasing

licensing laws that require the applicant to personally appear before law enforcement authorities

reduce firearms homicide”) when the analyst had actually tested dozens or hundreds of variants of

the hypothesis (e.g., “some kind of gun control law (unspecified) reduces some kind of crime or

violence”). Tests of statistical significance are supposed to assess the probability that a statistical

result could be entirely the result of chance factors (rather than the product of actual causation),

but the significance levels yielded when the analyst indulges in data dredging are grossly

inaccurate, because the probability of a purely chance finding is far greater when the analyst

performs dozens or hundreds of tests rather than the single test assumed by conventional

significance computations (for a classic discussion of data dredging, see Selvin and Stuart 1966).

       4.      The tactic is notably unreliable because it lends itself to cherry-picking

unrepresentative subsets of the available data and reporting misleading results that confirm the

researcher’s expectations, and not reporting results contrary to those expectations.

       5.      There have been thousands of changes in gun control law in the 50 states and the

District of Columbia (DC) in past decades. Further, over the past 80 years or so, homicide and

suicide rates have increased about half the time and decreased about half the time (U.S. Federal

Bureau of Investigation 2017; Kleck 1997, pp. 262-263, 289-290). Thus, at any one time that a
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 3 of 35
                                                                                                   3


new gun control law is passed or an old one is repealed there is roughly a 50% chance that

enactment of the law will coincide with a reduction in the homicide or suicide rate – even if the

policy has no actual effects. An unscrupulous analyst could dredge through decades of violence

statistics, examine data for each of the 50 states and D.C., identify the many time points when

firearms violence decreased in this or that state, and then selectively look for the states and years

when the decreases coincidentally happened to be preceded by a change in gun law. Even if gun

law changes had no actual causal effects on violence rates, there would be hundreds or thousands

of such coincidences simply because there were so many changes in gun laws and so many years

in which violence decreased. Under a no-effect assumption, it would be a reasonable expectation

that roughly half of enactments of new gun laws would be followed by increases in firearm

violence and half by decreases.

       6.      If one were sufficiently selective, one would also be able to identify some very

specific subtypes of gun laws for which violence decreases were more common in the post-law

period than violence increases, just as other subtypes were more often followed by increases than

decreases. The unethical analyst might be tempted to publish results pertaining to the former type

of gun law, while ignoring the latter.

       7.      Webster and his colleagues do not assert that firearm background check laws in

general reduce firearms violence. Quite the contrary, they have explicitly rejected this position

(McCourt, Crifasi, Stuart, Vernick, Kagawa, Wintemute, and Webster 2020, pp. 1546-1547).

Rather, Webster has claimed that only very specific subtypes of background check laws,

incorporating very specific elements, have this beneficial effect, though over time he has changed

which elements he thinks are responsible for gun violence reductions.
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 4 of 35
                                                                                                    4


       8.      Webster has offered multiple speculations about which background check subtypes

are consequential, and has changed over time which ones he has stressed as beneficial. Thus, he

cannot assert that, at the very start of his research on this topic, around 2013, he was going to test

for the gun violence-reducing effects of one specific type of background check laws, such as those

requiring fingerprinting. Rather, he effectively revised his implied hypothesis as he and his

colleagues examined more subsets of the available data, testing multiple specific versions of the

general hypothesis that some kind of background check on firearms purchasers reduces gun

violence. There is nothing wrong with scholars changing their views about what an evolving body

of evidence shows; indeed, flexibility is generally a scholarly virtue. What is not desirable is: (1)

selectively presenting only some research findings regarding a wide variety of hypotheses and not

others; and (2) reporting erroneous significance tests as if the researcher had tested only a single

version of his hypothesis.

       9.      Webster’s earliest empirical work in this area assessed the effect of repealing

Missouri’s permit-to-purchase (“PTP”) law (which he now relabels a “purchaser licensing law”)

on firearms violence, finding that the repeal was followed by increases in firearms homicides

(Webster, Crifasi, and Vernick 2014). Since the repeal did not eliminate background checks on

people trying to get guns from licensed dealers, he had to offer some kind of rationale for why

Missouri’s repeal of its PTP law would increase firearms violence. The repealed law had to have

some additional provisions that reduced gun violence when it was still in effect. At that time

(2014) Webster seemed to most strongly emphasize the fact that background checks were required

for private transfers as well as dealer transfers, stressing that the repeal “eliminated mandatory

background checks for handguns sold by unlicensed sellers” (p. 294; stressed again on p. 298).
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 5 of 35
                                                                                                     5


       10.     Recent research on states with universal background checks, however, indicates

that it is highly unlikely that this element of Missouri law had any measurable pre-repeal effect on

gun violence or criminal acquisition of guns, since few private sellers obey this legal requirement,

and virtually none of the few prospective private transferees who do submit to background checks

are denied. Data from Colorado, Oregon, and California indicate that only about 1/10th of 1% of

private transfers of guns in those states were both: (1) subjected to the legally required background

check; and (2) resulted in a denial of the transfer (Kleck 2020). In this light, it is implausible that

eliminating this feature of Missouri gun law could have had any measurable effect on rates of

firearms violence. Indeed, Webster’s own recent research concludes that universal background

checks - which he has relabeled “comprehensive background checks” (“CBC”) - do not reduce

firearms violence (McCourt et al. 2020).

       11.     Webster also stressed that applicants for PTP permits in Missouri had to appear in

person at some law enforcement agency to apply, asserting (though not documenting) that “most

states with PTP handgun licensing require applicants to apply for the license directly at a law

enforcement agency” (Webster, Crifasi, and Vernick 2014, p. 294). He speculated that this might

deter some criminal applicants who would have passed the checks (those who would not have

passed the checks are irrelevant to this claim since they would have been denied anyway).

       12.     By 2018 Webster and his colleagues (Crifasi et al. 2018) had obtained findings of

higher firearms homicide rates in places with CBC laws, suggesting that violence-reducing effects

of background check laws, including Missouri’s pre-repeal law, were not due to background

checks covering private (nondealer) transfers. Webster then argued that CBCs alone do not reduce

firearms homicides, but that other elements of the permitting process do. He and his colleagues

then speculated that these crucial elements were either: (1) the longer times that permit laws often
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 6 of 35
                                                                                                   6


allow for authorities to conduct the background check (p. 387); or (2) the requirement for a

personal appearance of the applicant at a law enforcement agency.

       13.     By 2020, however, Webster had become more ambivalent about the value of the

personal appearance requirement for reducing gun violence. The background check laws that he

and his colleagues claimed reduce firearms violence were those that required either: (1) an in-

person application; or (2) fingerprinting (Webster, McCourt, Crifasi, Booty, and Stuart 2020, p.

187). In other places in that article, he alludes only to fingerprinting (p. 171). Strictly speaking,

by this point Webster was unwilling to unambiguously commit himself to the value of personal

appearance of applicants, effectively hedging his bets by claiming it might reduce gun violence, or

it might not, and that it may instead be fingerprinting requirements that account for the purported

benefits of permit laws.

       14.     Webster has never offered a credible explanation of why fingerprinting would

strengthen the ability of background check laws to block criminals and other high-risk persons

from getting guns. A fingerprinting requirement does not increase the comprehensiveness of

criminal background databases’ coverage, nor does it widen the scope of persons who fall into a

disqualified category. Rather, the standard rationale for requiring applicants to be fingerprinted is

simply to ensure that applicants really are who they claim to be, and minimize the use of fake

documents to claim the identity of a person qualified to receive a gun. Whether a fingerprinting

requirement has a measurable effect on gun acquisition by disqualified persons is, then, a function

of how often such persons use false ID to impersonate a qualified person.

       15.     This tactic, however, appears to be extremely unusual. According to a 2016

national survey of 24,848 prison inmates, most criminals who possessed a gun during the offense

for which they were incarcerated did not get the gun from a licensed source of the type required to
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 7 of 35
                                                                                                 7


perform a background check, and among those who use such sources, most used their own name.

Only about 1.3% of gun-armed criminals got their gun from a retail source and used a false name

(Alper and Glaze 2019, p. 8). A fingerprinting requirement therefore seems to be a solution to an

extremely rare problem, and therefore unlikely to produce the enormous effects on firearms

homicides claimed by Webster.

       16.     In his most recent article on background check laws, Webster no longer stresses the

personal appearance requirement at all - or even mentions it. In that article’s conclusions, he and

his co-authors primarily emphasize the purported benefits of authorities being allowed more time

to conduct background checks (McCourt et al. 2020, p. 1550), though they also make a single brief

allusion to “mandated fingerprinting” at the beginning of the article (p. 1546). Having dropped

the stress on either universal background checks or personal appearance requirements (and

possibly fingerprinting), he seems to now stress the waiting period element of the permitting

process. The problem with this emphasis is that virtually all technically sound research indicates

that waiting period laws have no measureable effect on homicide rates (Loftin and McDowall

1983; Kleck and Patterson 1993; Ludwig and Cook 2000; Lott and Whitley 2001; Makarios and

Pratt 2012; Kleck, Kovandzic, and Bellows 2016). The authors cite a single study to support the

contrary position (Luca, Malhotra, and Poliquin 2017), which supposedly showed that “longer

waiting periods between applying to purchase firearms and receiving the firearms are associated

with lower rates of firearm homicides and suicides,” but even this study’s strongest findings did

not find an association between waiting periods and either total homicide or total suicide that was

significant at the conventional 5% level (Kleck 2017, pp. 8-9).

       17.     Thus, Webster did not have, back in 2013, a single specific a priori hypothesis

about a specific kind of background check law that he believed reduced gun violence. Rather,
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 8 of 35
                                                                                                    8


over the years he tested for effects of many different variants of such laws, repeatedly changing

which elements of those different laws were claimed to be responsible for supposed effects. He

was testing multiple hypotheses, not just one. And the results of these multiple hypothesis test do

not consistently support any one specific hypothesis about the benefits of permit laws.

       18.     They certainly do not consistently support Maryland’s HQL law.              Maryland

requires fingerprinting of handgun applicants, yet the results of Webster’s research do not

consistently support the effect of fingerprinting of permit applicants. His most recent research

concludes that the law in Connecticut, which requires fingerprinting, reduces gun violence, but

that Maryland’s law, which also requires fingerprinting, does not reduce gun violence (McCourt

et al. 2020, pp. 1548-1549).

       19.     Nor are his results consistent regarding the view that allowing more time for

background checks reduces gun violence. Maryland allows 30 days for the check to be completed,

but Webster and his colleagues concluded that its law had no effect on firearms homicide, while

concluding that Missouri’s repealed permit law, which involved no wait at all, did reduce gun

homicide (McCourt et al. 2020, pp. 1548-1549).

Cherry-picking States to Study

       20.     At least 11 states plus DC have laws requiring a permit to purchase firearms (CT,

HA, IA, MD, MI, NE, NJ, NC) or a license to own or purchase them (IL, MA, NY) (Giffords Law

Center to Prevent Gun Violence 2021)(collectively referred to as “Purchaser Licensing” or “PL”

laws). Why, then, did Webster study just four of these 12 jurisdictions? And if only four, why

CT, MD, MO, PA in particular? These questions are crucial because if researchers decide to study

just a few instances of a policy that has been implemented in many jurisdictions, there is a risk that

researchers will cherry-pick one or two unrepresentative examples that appear to support a
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 9 of 35
                                                                                                      9


preferred finding, even if analysis of all instances would have indicated that the average effect of

the policy was zero.

       21.     The danger can be illustrated by a simple example. Suppose gun control policy X

had no effect whatsoever on homicide rates, but a hypothetical researcher wanted to create the

false impression that X was effective. This is easy to do with any policy that has been implemented

in numerous states. In the long run, over the past 80 years or so, homicide rates have increased

about half the time and decreased about half the time (U.S. Federal Bureau of Investigation 2017).

Thus, at any one time that a new state gun control law is passed, there is roughly a 50% chance

that its introduction will be followed by a reduction in the homicide rate, even if the law has no

effect on violence. All the researcher would need to do to create the false impression that some

kind of gun control law was effective in reducing homicide would be to dredge through data on

homicide rates in the 50 states and DC, looking for declines in state firearms homicide rates

occurring in any of the 80-some years for which state homicide statistics are available, and to then

search for instances of new gun laws that happened to have been introduced just before the

homicide declines began. Each of the 4,000-plus state-years (51 x 80 = 4,080) would represent a

potential opportunity to observe a homicide decline that began just after a new gun law was

enacted, and roughly half of these state-years would be cases in which the homicide rate was lower

than it had been the year before. Consequently, there would be hundreds of instances where

introduction of a new gun law was coincidentally followed by a drop in the firearms homicide rate.

The researcher could simply pick a few of them that happened to coincide with an especially strong

drop in the firearm homicide rate to analyze and publish the results for these few nonrandomly

selected states, as if they were the specific states that the researcher wanted to study all along.
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 10 of 35
                                                                                                        10


        22.     Studying just a small minority of a larger number of implementations of a given

type of policy is prone to yielding misleading results for the foregoing reasons, and consequently

is not accepted as a method by knowledgeable researchers. The more accepted procedure is to

study all implementations of a given type of gun law, estimating the average treatment effect of

the full set, in either a cross-sectional analysis of states, counties, or cities (e.g. Kleck and Patterson

1993; Kleck, Kovandzic, and Bellows 2016) or a panel design in which all state-years are coded

as to which ones had a given type of law in operation (e.g. Lott and Whitley 2001; Marvell and

Moody 1995). Either way, no one could claim that researchers using these methods had cherry-

picked an unrepresentative subset of the instances of a given type of law being implemented.

        23.     It is unhelpful to phrase research results in associational language, saying that

changes in handgun purchasing licensing laws were “associated with” changes in firearms

homicide or suicide. This could charitably be interpreted as a sign of scientific caution, the authors

refraining from making unwarranted claims about cause-and-effect. Less charitably, it serves to

obscure the actual meaning the authors were clearly trying to convey – that changes in gun law

caused changes in firearms violence. Webster and his colleagues conveyed their actual intended

meaning in their abstract (and other places) when they admitted that they were trying to estimate

“the effects of these laws on homicide and suicide rates” (p. 1546, emphasis added). The word

“effects” plainly denotes causal effects. But, policy cannot be based on merely coincidental

statistical associations between violence rates and changes in law. Accordingly, for purposes of

this supplemental report, I treat the authors’ conclusions as if they pertained to the purported causal

effects of changes in gun laws.
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 11 of 35
                                                                                                11


Part 2 - Critique of the Hasegawa et al. (2019) Study

       24.     In his Second Supplement, Webster does not explain how the Hasegawa study adds

anything to our understanding of the impact of Missouri’s repeal of its PTP law or in what specific

ways it improves on his original Missouri study (Webster et al. 2014). It fails to address the most

glaring problems with that prior study.

       25.     Hasegawa et al. appeared to believe that a serious problem with the original 2014

research was that it did not address “concerns about history interacting with group” (p. 371). As

applied to this study, “history interacting with group” refers to the possibility that unmeasured

confounding variables had different effects on firearms homicide rates in Missouri in the post-

repeal period than in other states that did not change their purchase permit laws. It is crucial to

stress what “interacting” means in this context. A confounder (or an historical event) “interacting

with group” means that the confounding factor has different effects in one group (e.g., Missouri)

than in another (e.g. a bordering control state such as Iowa). It does not mean the level of the

variable changed over time more in one group than another. Rather, it means that the degree of

effect differs across groups, e.g. the amount of change in firearms homicide caused by a one unit

change in the confounder (or the historical event) differs between the groups.

       26.     This is not a problem that afflicted Webster’s 2004 study, and thus the solution is

irrelevant to any of the actual problems with the earlier study (summarized in Kleck 2017). The

most important problem with that study was uncontrolled confounders – variables beside the PTP

repeal that affected firearms homicide rates, that were not controlled by Webster, and that changed

over time more in Missouri than in control states. The problem was not “history interacting with

group,” but rather simple omitted variables bias. These “omitted variables” were uncontrolled

variables that might well exert the same magnitude of effect, unit-for-unit, in both Missouri and
         Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 12 of 35
                                                                                                    12


control states (and thus did not “interact with group”), both before and after the repeal, but simply

changed more in Missouri than in the control states. This is not the problem addressed in the

Hasegawa et al. study, and the procedures they employ do not solve it. The only way to solve it

would be to measure and explicitly control for the omitted confounding variables, and this was not

done in either the original Webster et al. (2014) study or in the Hasegawa et al. (2019) study.

         27.   Suppose, for example, that a spate of street gang violence occurred in Missouri for

reasons completely unrelated to the PTP repeal, and resulted in more firearms homicides in

Missouri in 2008, just after the repeal. The unit-for-unit impact on the firearms homicide rate of

a given number of gang combats might be identical in both Missouri and in other states, and

identical in both the pre-repeal and post-repeal period, so their effect does not interact with either

group or period. Nevertheless, if the level of gang violence increased in Missouri more than in the

control states, it would cause a larger increase in firearms homicide in Missouri than in other states.

Since Webster did not control for the level of gang violence (or any other known confounders), he

had no basis for attributing post-repeal homicide increases in Missouri to the PTP repeal (Kleck

2017).

         28.   In that earlier study, Webster did at least acknowledge in principle the need to

control for confounders, and facially appeared to do that. A confounder in that study would be a

variable that both affects the rate of firearms homicide and is correlated with the existence of a

PTP law. The variables actually controlled by Webster, however, were not confounders, either

because they showed no significant association with firearms homicide rates, or had no known

association with the existence of a PTP law. For example, while Webster and his colleagues

claimed to control for at least eight variables or sets of variables, results buried in their

Supplemental Tables show that five of these showed no significant association with firearms
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 13 of 35
                                                                                                  13


homicide rates (and thus could not be confounders), while two others showed nonsensical

associations (they implied that more poverty reduces homicide, and that bans on Saturday Night

Special handguns increase homicide) (Kleck 2017).

       29.     The Hasegawa study likewise did nothing to correct any other serious defects of

the 2014 study. One fundamental problem was simply the decision to assess the impact of just

one state’s change in PTP law, rather than studying the average impact of all state PTP laws.

Focusing on a single state lends itself to cherry-picking an unrepresentative state, and ignoring the

more typical effects in other states, or the average effect across all states with a PTP law. At the

time this study was done there were at least nine states with PTP laws, raising the question: “Why

study just Missouri?” (Kleck 2017). The Hasegawa study is also confined to just Missouri, so it

simply repeats this problem.

       30.     Another problem in the 2014 study left unsolved by the Hasegawa study was the

extremely short pre-repeal time series, 1998-2007. Webster et al. had limited the pre-repeal period

to just nine years, even though there were data for many times that many years. This decision to

needlessly restrict the pre-intervention sample guaranteed more unstable results, particularly

regarding how much post-repeal Missouri firearms homicide rates changed compared to the rates

prevailing prior to the repeal. Hasegawa’s analysis used exactly the same needlessly truncated

pre-repeal time period (p. 375).

       31.     Yet another problem with the 2014 study of Missouri was that Webster and his

colleagues could not explain why repeal of the PTP law appeared to have all of its “effect” in a

single year. All of the post-2007 increase in the firearms homicide rate in Missouri occurred from

2007 to 2008. Thereafter, there was no further increase during the period studied by Webster et

al. The Missouri firearm homicide rates jumped from 4.6 per 100,000 in 2007 to 6.2 in 2008, but
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 14 of 35
                                                                                                  14


by 2011 had returned to its pre-repeal 2005 rate of 5.2. (Kleck 2017). If eliminating the PTP

elements of background checks had actually caused a gun homicide increase, the effects should

have persisted as long as those elements continued to be absent, i.e. right up through the end of the

study period. They did not. Why would a persisting set of conditions for buying a gun have effects

lasting only a year?

       32.     More likely causes of this very short-lived jump in Missouri gun homicide would

be short-lived developments in Missouri, such as a brief spate of inter-gang violence in which

killings by one gang triggered retaliatory killings by another. A similar development might be a

brief elevation of homicide linked with conflicts over drug dealing. Since nearly all homicides

linked with street gang conflict or drug dealing are committed with firearms (U.S. FBI 2007,

Expanded Homicide Data Table 10), one would expect the impact to be largely limited to the rate

of firearms homicide. This is precisely the pattern observed in Missouri, but one that Webster et

al. touted as evidence that the increase was due to the PTP repeal.

       33.     Nothing in either the original 2014 study or in the 2019 Hasegawa study even

establishes that more Missouri criminals purchased guns after the 2007 repeal, which is clearly the

reason why Webster et al. thought that eliminating the PTP law would cause increased gun

homicide (2014, p. 294). They claimed to have had measures of what they vaguely described as

“illegal diversion” of guns to criminals (p. 299), a term they never defined, and asserted that this

increased after the PTP law was repealed. Their indicator of “illegal diversion” was the share of

guns recovered by police that: (1) had been first sold at retail a relatively short time before

recovery; and (2) came from a state outside of Missouri. Neither is a valid indicator of gun

trafficking or of criminals’ gun acquisition (Kleck and Wang 2009).
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 15 of 35
                                                                                                 15


       34.     The repeal of the PTP law only changed one mechanism for acquiring guns -

purchase. Webster later concluded that extending background checks to cover private transfers

does not affect gun homicide (McCourt et al. 2020), so repealing this element of Missouri’s PTP

law should not have affected criminal gun acquisition via purchases from private transfers. Thus,

he must believe criminal purchases of guns from dealers must have increased. Since Missouri

continued to have federally mandated background checks on purchases from gun dealers, one

would expect that Webster might have checked whether an increased share of these checks in

Missouri resulted in denials due to criminal records. He did not - or at least did not report the

results of such an inquiry. Hasegawa et al. contribute nothing on this score – they provide no basis

for believing that criminal purchases of guns increased after Missouri repealed its PTP law.

       35.     The Hasegawa study repeats the critical error pervading all of the studies Webster

has advanced addressing the purported impact of gun control laws. He reports analyses confined

to firearms violence. Nothing in either Missouri study even addresses whether Missouri’s PTP

law saved lives while it was in effect, i.e. reduced the total number of homicides. There is no

public safety benefit in merely inducing criminals to murder people with different weapons, if

there is no decrease in the total number murdered. Webster, in both the 2014 study and in his 2019

study with Hasegawa, simply ignores this problem. Consequently, nothing in either study – even

if taken at face value – actually supports the view that PTP laws save any lives.

       36.     In sum, Webster’s new reliance on the Hasegawa study does not strengthen his

opinion that PTP laws in general or the Maryland HQL provisions in particular reduce firearms

violence.
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 16 of 35
                                                                                                  16


Part 3 - Critique of the Webster et al. (2020) Study

          37.   Webster, McCourt, Crifasi, Booty, and Stuart (2020) concluded, based on a panel

study of annual state-level data, that the incidence of mass shooting incidents and the total number

of fatalities linked with such incidents are reduced by purchaser licensing laws that require

applicants to personally appear at a public safety agency or that require them to be fingerprinted,

as well as bans on large-capacity magazines (LCM). The conclusion regarding purchaser licensing

is not supported by any technically sound methods, and is highly sensitive to exactly how a mass

shooting is defined.

          38.   Webster cites this study to support the claim that “handgun purchaser licensing

laws requiring either in-person application with law enforcement or fingerprinting (of

applicants) were associated with incidents of fatal mass shootings 56 percent lower than

that of other states” (Webster Second Supplement, p. 3). Webster in this Supplement, and in the

cited article, used associational language, but in the Abstract of that article advanced the meaning

that he and his colleagues actually intended to convey: causation. They asserted that their findings

indicate that “laws requiring firearms purchasers to be licensed through a background check

supported by fingerprints and laws banning LCMs [large-capacity magazines] are the most

effective gun policies for reducing fatal mass shootings” (Webster et al. 2020, p. 171, emphasis

added).

The Failure to Control Confounding Variables Means the Results Cannot Be Used to
     Support any Causal Effects of Purchaser Licensing Laws

          39.   Accurately inferring causation in this case would have required the authors to

control for as many confounding variables as possible. In this context, confounding variables

would be other factors besides the two supposedly effective gun laws (PL laws and LCM bans)
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 17 of 35
                                                                                                   17


that had both of two properties: (1) they affected the frequency or seriousness of mass shootings;

and (2) they were correlated with the presence of absence of those two gun laws.

       40.     As far as can be determined from the authors’ published findings, they did not

actually control for any confounding variables, which are the only kind of controls that help

establish causal effects of one’s focal variables.

       41.     In the analysis reported in their Table 3, only two control variables (i.e. variables

other than the two gun control laws) were even significantly related to incidence of fatal mass

shootings, neither of which is known to be correlated with the presence/absence of purchaser

permit laws or LCM bans. In the Table 3 analysis pertaining to number of victim deaths, none of

the control variables were related to the outcome variable, and thus none could be regarded as

confounders. In their Table 4 analyses limited to “domestic-linked” mass shootings, not a single

control variable was significantly related to either outcome variable, and thus none could be

regarded as confounders. Finally, in their Table 5 analyses, pertaining to mass shootings not linked

to domestic violence, just one of the control variables was significantly related to either outcome

variable, and the authors did not show this control variable to be correlated with their two preferred

gun control laws. Thus, the authors did not control for a single known confounder in this analysis

either. In particular, although they controlled for a few gun control laws unlikely to affect mass

shootings, they did not even control for the one that would seem to be most likely to affect killings

by mentally ill killers – bans on gun purchases by mentally ill persons. In sum, the authors simply

did not control for variables that were actually confounders. The controls that they did introduce

could not help isolate the effect of purchaser licensing laws because the variables they did control

were not confounding variables, but rather were either irrelevant variables (i.e. variables that do
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 18 of 35
                                                                                                   18


not affect the outcome variable) or variables that were relevant but uncorrelated with gun laws and

consequently could not bias estimates of gun law effects.

The Misleading Effects of an Ambiguous Definition of the Gun Law Variable

       42.     If one ignores the authors’ failure to control for confounders, and takes at face value

their estimates of the effect of firearm Purchaser License (“PL”) laws, what do their findings mean?

The key to understanding these findings lies in the curiously ambiguous way they defined PL laws,

as “handgun purchaser licensing laws that require either in-person application or fingerprinting”

(p. 174, emphasis added). Any sensible analyst would obviously want to know which of these

elements of PL laws reduce violence – it might be only the fingerprinting requirement, it might be

only the personal appearance requirement, or it might be both. The ambiguous way that Webster

and his colleagues chose to define their PL variable makes it impossible to establish which element

has violence-reducing effects. Given that Maryland’s PL law requires fingerprinting, but not a

personal appearance, it would be especially important in the current case to know which element

improves the law’s potential for reducing violence.

       43.     The authors could easily have created two separate variables, one of which

measured whether a state had a PL law requiring fingerprinting (without regard to whether it also

required a personal appearance), and another that measured whether a state had a PL law requiring

a personal appearance (without regard to whether it also required fingerprinting). This approach

could have revealed which one worked. From the standpoint of which approach gives better

guidance as to policy makers in crafting better public policy, the separate variables approach is

obviously superior, but the authors did not utilize this strategy.

       44.     Since the authors do not report any results of analyses using the superior strategy,

it cannot be known for certain what those results would have been. Nevertheless some relevant
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 19 of 35
                                                                                                       19


statistical insights can be confidently stated. First, whether the PL/mass shooting association is

statistically significant is a function of the standard error of the coefficient measuring this

association. The standard error is a measure of the instability of estimates of the coefficient. The

bigger the standard error, the less likely it is that a given estimate of the PL/mass shooting

association is statistically significant.

        45.     Second, the size of a standard error is a function of, among other things, the

variation in the variables involved in the association – in this case, PL laws and mass shootings.

The more variation, the smaller the standard error. Variation in a binary variable that merely

measures the presence or absence of a PL law, as with any other binary variables, is a function of

how common the thing being measured is. If only two or three states have a specific kind of PL

law, there is little variation, since nearly all states are the same, i.e. nearly all do not have the law.

Conversely, if nearly all states had that type of PL law, there would also be little variation since

nearly all states would be the same in that they did have the law. The greatest amount of variation,

as with any binary variable, would be if half the states had the law and half did not.

        46.     Consequently, the standard error of the coefficient for a specific PL law would be

larger if few states had that law, smaller if the share was closer to half. The rarer the specific type

of PL law being tested, the bigger its coefficient’s standard error would be, other things being

equal, and the less likely the coefficient would be significant. By definition, the number of states

with a type of PL law that required fingerprinting would have to be smaller than the number of

states that had either a fingerprinting requirement or a personal appearance requirement, unless all

states with the former requirement also had the latter – something we know is not true. Thus, there

is less variation in a variable that specifically measures the presence of a PL law with a

fingerprinting requirement, or a variable that specifically measures the presence of a PL law with
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 20 of 35
                                                                                                    20


a personal appearance requirement, than there is in a variable that ambiguously measures whether

a state has either provision. Consequently, the standard error will be smaller, other things being

equal, using the ambiguous formulation used by the authors.

       47.       This means that by choosing to use the more ambiguous way of defining their PL

variable, the authors artificially increased their chances of getting a significant association between

the PL variable and the incidence or seriousness of mass shootings. Webster of all people should

have been especially desirous of establishing which specific elements of a background check law

reduce violence, since his own research indicates that some variants appear to be effective, while

others do not.

       48.       Webster’s ambiguity about which elements of PL laws help reduce violence is

especially problematic in connection with Maryland’s HQL law. It requires fingerprinting of

applicants but does not require in-person application at a law enforcement agency. Therefore it is

critical to know which of these two provisions reduce violence. If it is fingerprinting that matters,

then Webster’s results may support Maryland’s HQL law as he claims. If only the personal

appearance requirement matters, his results do not support Maryland’s HQL law. As things stand,

given the inherent ambiguity of Webster’s definition of his PL law variable, it is impossible to tell

whether the results of the Webster et al. (2020) study provide any support for Maryland’s PL law.

The Results of this Study Are Inconsistent and Dependent on Arbitrary Decisions as to How
a Mass Shooting is Defined

       49.       Tables A14 and A15 of the appendix include findings based on analyses using

different cut-offs for the minimum number of victims that must be killed in an incident for it to be

defined as a mass shooting. In the analysis reported in the main body of the article, there was a

significant association between PL laws and the incidence of mass shootings, interpreted by the

authors to means that PL laws “were associated with incidents of fatal mass shootings 56% lower
        Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 21 of 35
                                                                                                     21


than that of other states” (p. 181). This was based on a definition of mass shooting as an incident

with more than three victims killed. Since the exact numerical cut-off used is necessarily

somewhat arbitrary, it is important to test whether the results are consistent if different cut-offs are

used.

        50.     When the authors changed their cut-off by just one, to “more than four victims,”

there was no longer any significant association between PL laws and mass shootings (Table A14).

When the cut-off was changed to “more than five victims,” the association was not only

insignificant; it almost completely disappeared (Table A15). The authors gloss over this glaring

inconsistency by claiming that the magnitude of the association did not change much when the

cut-off was changed (p. 187), but this is inaccurate. The estimated association changed from one

implying 56% fewer mass shootings in states with PL laws when the cut-off was more than three

(Table 3) to a nonsignificant 13% lower when the cut-off was more than five (Table A15).

Describing these results as “similar,” as the authors did (p. 187) is misleading.

The Authors Analyzed a Biased Sample of Mass Shootings that Artificially Inflated
      Support for an Impact of Purchaser Licensing Laws

        51.     Background check laws of all types are most likely to affect gun acquisition by

persons willing to submit to checks when trying to get a gun, i.e. the law-abiding. Conversely, the

people least likely to get guns from a source that would require them to submit to a background

check would be hard-core criminals. Surveys of prison inmates confirm that few serious criminals

get guns from sources that require a background check, such as licensed gun dealers (Alper and

Glaze 2019, p. 7). Thus, PL laws are least likely to influence the kinds of repeat offenders who

deal drugs or belong to gangs, and when addressing mass shootings, one would expect that PL

laws would be least likely to affect mass shooters who commit massacres connected to gangs or

drug dealing.
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 22 of 35
                                                                                                 22


       52.     This means that one could bias results in favor of the view that PL laws reduce mass

shootings by simply not counting the kinds of massacres least likely to be affected. This is

precisely what the authors did. They frankly admitted that “we excluded any case that was coded

as having a connection to gang or narcotic activity” (p. 174). They did not acknowledge the biasing

effects of this exclusion. Their justification for introducing this sample bias was that other

researchers had altered their samples in the same way (p. 174).

       53.     They further biased their sample by non-randomly excluding five states from their

analyses (p. 174). Their justification for these exclusions was that there were “Uniform Crime

Reports (UCR)-SHR [Supplementary Homicide Reports] reporting issues over multiple years” (p.

374). A justification based on problems with UCR/SHR data is particularly implausible given that

the authors did not need to use these sources for counting up either the number of mass shootings

in a given state or the number of deaths linked with these incidents (or for any other purpose).

They could rely on either the “Stanford Mass Shootings in America” dataset or the data in the Gun

Violence Archive for producing these counts, and indeed they did use these very sources to

“remedy” the deficiencies in UCR/SHR data (p. 374). Significantly, their “sensitivity analyses”

(pp. 183-187) did not include any checks to see if their estimates of gun law effects were distorted

by excluding these particular five states.

       54.     In sum, the Webster et al. (2020) study does not provide a scientifically credible

basis for estimating the effect of handgun purchaser license laws on mass shootings, and does not

strengthen Daniel Webster’s support for Maryland’s Handgun Qualifying License law.
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 23 of 35
                                                                                                    23


Part 4 - Critique of the McCourt et al. (2020) Study

The Results Pertaining to Maryland

       55.     Before addressing why the McCourt et al. study cited by Webster is not credible, it

is first important to note what its results bearing on Maryland, if taken at face value, imply for this

case. Webster claimed that the McCourt study showed “that State handgun purchaser licensing

laws such as the Maryland law at issue in this case—which require a prospective buyer to apply

for a license or permit from state or local law enforcement—are highly effective at reducing

firearm homicide and suicide rates.” (Webster Second Supplement, pp. 3-4).

       56.     Webster uses the key phrase “laws such as the Maryland law,” as opposed to simply

“the Maryland law.” Webster stresses the McCourt et al. study’s findings regarding Connecticut

and Pennsylvania, but is silent on what that study found specifically regarding the purchaser

licensing law of Maryland - the only state whose law is at issue in this case. McCourt et al. only

studied Maryland’s “implementation of a CBC [comprehensive background check] law (1996-

2013) (p. 1548). That is, they studied Maryland’s pre-exiting and continuing background check

law, and NOT the HQL that was adopted in 2013. And despite the fact they studied through the

period of 2017, they failed to report what happened to the firearms homicide in Maryland after it

implemented the HQL in 2013.          Instead they compare Maryland’s pre-existing CBC with

Connecticut’s PL and failed to report the effects if any of Maryland’s comparable law, the HQL.

In sum, Webster’s own most recent study does not support a claim that Maryland’s gun law

reduced firearms homicide.

The Essential Analysis the Authors Failed to Do

       57.     There is no public health benefit in reducing the number of firearms homicides (or

firearms suicides) if the number of non-firearms homicides (or non-firearms suicides) increases
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 24 of 35
                                                                                                      24


by an equal or larger amount, so that the total number of people who are murdered or commit

suicide is unchanged. If such an outcome did result from a change in gun law, however, it would

be impossible to detect if analysts never analyzed the impact of the change on the total (firearms

and non-firearms homicides combined) homicide rate or the total suicide rate (firearms and non-

firearms suicides combined). For reasons the authors never explain, they never analyzed either

total homicide rates or total suicide rates – or at least did not report the results of such an analysis.

        58.     It is possible the authors fell prey to a fallacy widespread among scholars who

publish in public health journals. They accept, consciously or unconsciously, the following

fallacious logic: If X is: (1) significantly associated with the rate of firearms homicide (or suicide);

and (2) X has no significant association with the rate of non-firearms homicide (or suicide); then

(3) X must have a significant association with the total homicide (or suicide) rate. In that case, the

reasoning goes, it is unnecessary to actually show that X has a significant association with the total

homicide/suicide rate.

        59.     We can be certain this logic is fallacious because numerous empirical studies have

obtained results directly contradicting the logic. For example, many studies obtain findings of: (1)

a significant positive association of gun ownership rates with firearm suicide rates; and (2) no

significant association of gun ownership rates with non-firearm suicide rates, yet also find no

significant association of gun ownership rates with total suicide rates. For a sample of examples

displaying this pattern, see Smith and Stevens (2003, p. 37), Miller et al. (2002, p. 32), Markush

and Bartolucci (1984, p. 126), Lester (1987, p. 288), and Killias (1993, p. 294).

        60.     Thus, if this is the logic the authors were relying on to believe that it was

unnecessary to analyze total homicide or suicide rates, they were wrong. Based on the findings

the authors did report, even if one took these dubious findings at face value, there was no
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 25 of 35
                                                                                                      25


foundation in this study for believing that the changes in the four gun laws studied had any effect

at all on either the total number of homicides or the total number of suicides. All of their results

are completely consistent with the interpretation that these changes, if they had any actual impact

at all, merely induced some people to change the weapons they used to kill others, or the methods

they used to kill themselves, without any effect on the total number who died.

        61.     This issue is critical to understanding the extremely misleading summary of

previous studies the authors provide on p. 1547. In study after cited study, the authors report that

previous research found that purchaser licensing laws were significantly associated with rates of

firearm homicide or firearm suicide (see their cited studies 11, 12, 14, and 15). The crucial

information the authors omitted, however, was that none of these four studies showed any impact

of such laws on either total homicide or total suicide. Three of the studies did not even address

this crucial issue (or at least did not report the relevant findings), and the one that did (study 12, p.

48) found no significant association of the gun law with total suicide – a finding McCourt et al.

did not feel obliged to share with readers. In sum, as far as the authors knew, all four of these

studies supported the view that these laws were useless for reducing either total homicides or total

suicides.

The Authors’ Arbitrary Truncation of the Time Period Studied

        62.     The results of any statistical analysis can always be manipulated simply by

arbitrarily picking unrepresentative subsets of the available data – in this case, unrepresentative

sets of years – to analyze. The authors cannot justify their truncation of their study period by

claiming the necessary data were not available. Official statistics on firearm and non-firearm

homicides, and firearm and non-firearm suicides, have been available for every state and every

year since at least as far back as 1933, in a volume titled Vital Statistics of the United States (year).
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 26 of 35
                                                                                                   26


For example, the easily available online version of the 1933 data (and corresponding data for later

years) may be found at https://www.cdc.gov/nchs/data/vsushistorical/mortstatsh_1933.pdf. By

arbitrarily starting their study period at 1985, leaving out 1933-1984 (52 years), the authors were

omitting over 61% of the available data (1933-2017 – 85 years).

       63.     This is especially harmful to their efforts to identify states that could effectively

serve as components of the synthetic control because the efforts then rely on a needlessly reduced

number of data points, which increases the probability that any correlation of pre-intervention

trends found between the prospective control state and the target state is the mere result of a short-

term coincidence prevailing only in the very brief 10-year pre-intervention period they chose to

study. More generally, using smaller samples leads to less stable statistical results, regardless of

the topic studied or the statistical techniques employed.

       64.     The authors themselves admit that their estimates of effects of the Connecticut law

were smaller when they changed the end point of their study period from 2017 to 2012. Deleting

just five years from their time series reduced the estimated effect of the law on firearm homicide

by 40% (compare their Table 2 with Table I in Appendix A). In short, the results are extremely

sensitive to exactly which set of years were analyzed.

       65.     The data for some of the predictor variables the authors incorporated in their

synthetic controls (listed on p. 1547) would not be available for some earlier years, but this is

irrelevant to whether it was legitimate to exclude the earlier years. The authors do not provide any

evidence, in either their main article or the online supplement Appendix A, that these variables are

essential or even helpful in predicting trends in homicide or suicide rates. Therefore, there is no

reason to believe that the absence of such data in earlier years would justify excluding most of the

years for which data on homicide and suicide were available.
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 27 of 35
                                                                                                  27


       66.     The end points for some of the authors’ study periods are also arbitrary. The end

point for their Maryland analysis is 2013 even though the authors had data for years at least up

through 2017. Having fewer post-intervention years makes their results more unstable and subject

to chance findings, so one should have a very strong justification for this truncation, something

the authors lack. They say they truncated their study periods because another change in gun law

occurred after their end-point year (2013 for the Maryland analysis, 2017 for Missouri). If

enactment of new laws really did mean that an analyst could not use years after such laws had been

implemented, it would mean one could not use data for any year. Every state legislature makes

multiple changes in the criminal law that could affect violence rates in every year. For example,

over the period 1973 to 1992, the Florida legislature passed an average of 381 general bills (this

total excludes resolutions), including 2.45 gun control bills, per year (Etten, 2002). A cursory

glance at the Session Laws of other states, including MO, MD, PA, and CT, supports the same

general point - almost every enactment of a change in gun law is preceded or followed by numerous

other changes in criminal law, many also intended to reduce crime. If the occurrence of such

changes were accepted as a legitimate reason for truncating a time series, every researcher would

be entitled to trim their time series down to whatever subset of history generated results supporting

a favored hypothesis.

       67.     Here the reason given for cutting off the study at 2013 in Maryland was enactment

of a criminal law, but they do not reveal that the law was the HQL, similar to Connecticut’s. Nor

do they reveal that the homicide rates in Maryland increased during their study period – including

2017 – after that law’s enactment. See Everytown for Gun Safety, Gun Violence in Maryland, at
          Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 28 of 35
                                                                                                               28


p. 1 1; Daniel W. Webster, et al., Reducing Violence and Building Trust, at p. 12 2; Violent Crime

& Property Crime Statewide Totals: 1975 to Present. 3

The Synthetic Control Method is Unlikely to be Useful for Assessing Policy Impact

           68.     The authors tested the impact of changes in purchaser license laws on firearm

homicide and firearm suicide rates using the “synthetic control” (SC) methodology. This method

itself theoretically might be useful for evaluating the impact of a policy, but only in extraordinarily

rare circumstances.

           69.     The basic logic of the design is that the researcher looks for areas (besides the target

area that implemented the policy being evaluated) that had similar trends in the outcome variable

(the firearms homicide or suicide rate in this case) as well as correlates of the outcome variable

prior to the implementation of the new policy. These areas are then combined into a single

“synthetic control” unit whose trends in the outcome variable are used to simulate how that

outcome variable would have trended in the intervention area during the post-intervention period,

had that policy not been implemented. The areas that more closely mirror the pre-treatment trends

of the outcome variable are assigned greater weight in the computation of the synthetic control

(SC). If post-intervention trends in the outcome variable are more favorable (more of a decrease

or less of an increase in violence) in the area with the new policy than in the synthetic control, the

analyst tentatively concludes that the intervention was effective.




1
 https://maps.everytownresearch.org/wp-content/uploads/2020/04/Every-State-Fact-Sheet-2.0-042720-
Maryland.pdf
2
  https://www.jhsph.edu/research/centers-and-institutes/johns-hopkins-center-for-gun-policy-and-
research/_docs/reducing-violence-and-building-trust-gun-center-report-june-4-2020.pdf
3
    https://opendata.maryland.gov/Public-Safety/Violent-Crime-Property-Crime-Statewide-Totals-1975/hyg2-hy98
       Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 29 of 35
                                                                                                    29


        70.       The utility of the SC method, then, relies entirely on the coincidence of there being

other areas whose trends in the outcome variable closely mirror those prevailing in the area in

which the policy was implemented. In the present case, if there are no states whose trends in

firearms homicide or suicide rates in the years prior to changes in purchaser licensing law

happened to closely parallel those trends in the states experiencing such changes, the SC method

cannot predict post-intervention trends and thus cannot generate an accurate estimate of the impact

of the gun law change. This is true regardless of what weights are attached to each state – if none

of the states are much good for predicting trends in firearms homicide or suicide rates, the differing

weights can only reflect the fact that some states are even worse than others.

        71.       As it happens, there were no states whose trends in firearms homicide or firearms

suicide closely matched those prevailing in the pre-intervention periods in the four states evaluated

by the authors.

The Authors’ Synthetic Controls Were Not Effective in Tracking Gun Violence Trends

        72.       The authors’ conclusion that the changes in gun laws caused changes in firearms

homicide or suicide rates was entirely dependent on a single assumption: that their synthetic

controls could accurately predict how these rates would have trended in the target states, had those

states not changed their gun laws. The empirical support for this assumption in turn consists

entirely of the temporal correspondence of pre-intervention trends in the synthetic control and

those trends in the target state.

        73.       The authors’ own results, however, uniformly indicate that their synthetic controls

had a very poor pre-intervention correspondence with actual trends in rates of firearms violence.

Consider, for example, Figure 1 (p. 1550), focusing on pre-intervention trends in the firearm

homicide rate (to the left of the dashed vertical line). In the figure pertaining to the Missouri
          Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 30 of 35
                                                                                                  30


analysis (Figure 1b), the synthetic Missouri increases from 1997 to 1998, in effect predicting that

Missouri’s gun homicide rate would increase as well. In reality, the actual rate (solid line)

decreased. Not only did the authors’ synthetic Missouri fail to predict the magnitude of the actual

change in firearm homicide, it did not even get the direction of change correct – something one

could guess correctly 50% of the time by flipping a coin. One might think this was just an isolated

failure, but the next year’s change (1998-1999) indicates the same thing – the SC predicted a

decline in firearms homicide, but Missouri actually experienced another increase. Then the SC

predicted a reversal of trend from increases to decreases between 1999 and 2000, but actual gun

homicides did precisely the opposite of what the SC predicted. Indeed, in every single year from

1997 to 2002, actual changes in firearms homicide rates were exactly the opposite of what the

authors’ SC predicted. In the last year before Missouri changed its law, from 2006 to 2007, the

SC again failed to predict the direction of the change in firearms homicide. The same unsupportive

patterns can be found in the figure pertaining to Connecticut (Figure 1a) – the direction of change

predicted by the Connecticut synthetic control was wrong for 1986-1987, 1987-1988, 1989-1990,

and 1991-1992. Even when the synthetic control got the direction of change correct, the magnitude

of change was often wrong. For example, the SC predicted a sharp decline from 1993 to 1994, but

Connecticut actually experienced only a mild decline.

           74.     Results in the online supplement Appendix A 4 regarding Maryland (see their

figures A and B) and Pennsylvania (see their figures J, K, and L) likewise indicate that the authors’

synthetic controls for those two states do a poor job of tracking pre-intervention trends in firearm

and non-firearm homicides and suicides, and thus provide no sound basis for forecasting post-

intervention trends, or judging the impact of the changes in gun laws. In sum, the authors did not



4
    https://ajph.aphapublications.org/doi/suppl/10.2105/AJPH.2020.305822
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 31 of 35
                                                                                                  31


have effective synthetic controls for any of the four states they studied, and thus no scientifically

valid basis for judging the effects of changes in purchasing licensing laws. The statistical method

the authors contend to be “rigorous” (p. 1551) is anything but.

The Authors’ Interpretation of their Findings is Unwarranted

       75.     The authors claimed that, because post-intervention trends in homicide or suicide

rates deviated from what their synthetic controls predicted, the change in gun laws that they

happened to be studying caused the deviation. This interpretation is unwarranted for two reasons.

First, even if the authors’ synthetic controls were effective in predicting post-intervention trends

(something we know is not true), their interpretation of the results would still be unwarranted. At

best, the SC method can only establish that something happened around the time of the intervention

to change firearms homicide or suicide rates. It cannot establish what specific factor (or, more

likely, factors) changed at that time to produce the change. The authors’ opinion that it was

changes in firearms purchaser license laws that caused the change is little more than speculation

based on the temporal coincidence of the law change and the shift in gun violence trends.

However, as previously noted, virtually every drop in violence will coincide with some change in

law simply because of the frequency of law making and the frequency of violence declines, so this

coincidence is essentially meaningless.

       76.     Second, there is an obvious alternative explanation for the deviation of (a) post-

intervention trends in homicide or suicide in the target state from (b) post-intervention trends in

the synthetic control. Trends in the synthetic control’s homicide or suicide are used as predictions

of future trends in homicide or suicide in the treated state, had no gun law changed. Predictions

of future trends, however, tend to get less and less accurate the further into the future they are

projected. For example, the weatherman can predict fairly well what the daily high temperature
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 32 of 35
                                                                                                  32


will be tomorrow, and his predictions for a few days after that may be moderately accurate, but his

predictions for two or three weeks into the future are usually much less accurate. Correspondingly,

predictions of homicide or suicide for future years get worse and worse the more one tries to make

predictions for times many years into the future. Thus, even if the purchaser licensing laws had

no effect at all on homicide or suicides, one would still expect target states’ trends in homicide or

suicide to deviate more and more from what the synthetic control predicted the homicide or suicide

would be, simply because the synthetic control’s ability to predict future levels of violent crime

degrades the further into the future the one goes.

       77.     To summarize, the McCourt et al. study does not provide any credible evidence on

the effects of background check laws. None of the three Webster-coauthored studies increases the

scientific strength of Webster’s support for Maryland’s Handgun Qualifying License.

                                            References

Alper, Mariel, and Lauren Glaze. 2019. Source and Use of Firearms Involved in Crimes: Survey

       of Prison Inmates, 2016. Special Report. Bureau of Justice Statistics. Available online

       at https://www.bjs.gov/content/pub/pdf/suficspi16.pdf.

Etten, Tamryn. 2002. Gun Control in Florida. Unpublished paper, School of Criminal Justice,

       Rutgers University.

Giffords Law Center to Prevent Gun Violence. 2021. The Case for Firearm Licensing.

       Available online at file:///C:/Users/Gary/Downloads/Giffords-Law-Center.The-Case-for-

       Firearm-Licensing%20(1).pdf.

Hasegawa, Raiden B., Daniel W. Webster, and Dylan S. Small. 2019. “Evaluating Missouri’s

       handgun purchaser law.” Epidemiology 30:371-379.

Killias, Martin. 1993. “Gun ownership, suicide, and homicide: an international perspective.”
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 33 of 35
                                                                                                  33


       Pp. 289–303 in Anna del Frate, Uglijesa Zvekic, and Jan J. M. van Dijk, eds.,

       Understanding Crime: Experiences of Crime and Crime Control. Rome: UNICRI.

Kleck, Gary. 1997. Targeting Guns: Firearms and their Control. NY: Aldine de Gruyter.

Kleck, Gary. 2017. “The Impact of the Repeal of Missouri’s Handgun Permit Law on

       Homicide: Comment on Webster et al. (2014).” Paper available at the Social Science

       Research Network, at https://www.ssrn.com/en/.

Kleck, Gary, Tomislav Kovandzic, and Jon Bellows. 2016. “Does gun control reduce violent

       crime?” Criminal Justice Review 41:488-513.

Kleck, Gary, and E. Britt Patterson. 1993. "The impact of gun control and gun ownership levels

       on violence rates." Journal of Quantitative Criminology 9(3):249-287.

Kleck, Gary, and Shun-yung Wang. 2009. “The myth of big-time gun trafficking.” UCLA Law

       Review 56(5):1233-1294.

Lester, David. 1987. "Availability of guns and the likelihood of suicide." Sociology and Social

       Research 71:287-288.


Lott, John R., and John E. Whitley. 2001. “Safe-storage gun laws: accidental deaths, suicides,

       and crime.” The Journal of Law and Economics 44:659-689.

Luca, Michael, Deepak Malhotra, and Christopher Poliquin. 2017. “Handgun waiting periods

       reduce gun deaths.” Proceedings of the National Academy of Sciences of the United

       States of America (PNAS).

Ludwig, Jens, and Philip J. Cook. 2000. “Homicide and suicide rates associated with

       implementation of the Brady handgun violence prevention act.” JAMA 284:585-591.

Makarios, Matthew D., and Travis C. Pratt. 2012. “The effectiveness of policies and programs

       that attempt to reduce firearm violence: a meta-analysis.” Crime & Delinquency
      Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 34 of 35
                                                                                                   34


       58(2):222-244.

Markush, Robert E., and Alfred A. Bartolucci. 1984. "Firearms and suicide in the United States."

        American Journal of Public Health 74:123-127.

Marvell, Thomas B,, and Carlisle E. Moody. 1995. “The impact of enhanced prison terms for

       felonies committed with guns.” Criminology 33:247-281.

McCourt, Alexander D., Cassandra K. Crifasi, Elizabeth A. Stuart, Jon S. Vernick, Rose M. C.

       Kagawa, Garen J. Wintemute, and Daniel W. Webster. 2020. “Purchaser licensing, point-

       of-sale background check laws, and firearm homicide and suicide in 4 US states, 1985-

       2017.” American Journal of Public Health 110:1546-1552.

Miller, Matthew, Deborah Azrael, and David Hemenway. 2002. “Firearm availability and suicide,

       homicide, and unintentional firearm deaths among women.” Journal of Urban Health 79:26-

       38.

Smith, Tony, and Bradley R. Stevens. 2003. “A cross-national investigation of firearm

       availability and lethal violence.” European Journal of Psychiatry 17:34–37.

Selvin, Hanan C., and Alan Stuart. 1966. “Data-dredging procedures in survey analysis.” The

       American Statistician 20:20-23.

U.S. Federal Bureau of Investigation. 2007. Uniform Crime Reports, 2007. Available online at

       https://www2.fbi.gov/ucr/cius2007/offenses/expanded_information/data/shrtable_10.html

Webster, Daniel W., C. K. Crifasi, and J. S. Vernick. 2014. “Effects of the repeal of Missouri’s

       handgun purchaser licensing law on homicides.” Journal of Urban Health 91:293-302.

Webster, Daniel W., Alexander D. McCourt, Cassandra K. Crifasi, Marissa D. Booty, Elizabeth

       A. Stuart. 2020. “Evidence concerning the regulation of firearms design, sale, and
Case 1:16-cv-03311-ELH Document 133-5 Filed 01/27/21 Page 35 of 35
